Opinion oe the Court by
Judge Peters:
The tract of land conveyed by Penick and wife to appellant, M. A. Marshall, as was adjudged by this court in Marshall, &c. vs. Marshall & Penick, 2 Bush 413 was the property of Mrs. Marshall, and not liable to her husband’s debts, and which by the judgment in this case now complained of was ordered to be *414sold to pay appellee’s demands, that judgment for the reasons stated in the ease referred to is erroneous.

James & Lindsey, for appellant.


Bodman, for appellee.

As to the bank stock — Barrett -proves it was purchased and the transfers were made- in the spring of 1859, which was prior to the creation of all the debts sought to be recovered by appellee except the one for $124.65, and that as appears by the credits entered was nearly all paid, not five dollars of it was unpaid when this suit was brought — even then if there was no other objection to the judgment — appellee having become the creditor of the husband after the -transfer of the stock to the wife, has not established his right to set aside said transfer and subject said stock to the payment of his demands — and the court below erred in so -adjudging.
Wherefore the judgment is reversed and the cause is remanded with directions to dismiss appellee’s petition as to appellant, Martha A. Marshall, and for further proceedings consistent herewith.